DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2021 has been entered. Claims 1, 13, and 18-19 have been amended. No new claims have been added. No claims have been cancelled. Therefore, claims 1-20 are presently pending in this application. Applicant’s amendment have overcome each and every 112 rejection set forth in the Non-Final office action mailed 3/24/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hommann (US Patent 4,585,415) in view of Hoshino (US PG Pub 20180140400).
In regard to Claim 1, Hommann discloses an oral irrigator assembly comprising: a base unit (Fig. 1, base unit 12) including a tube nest extending forward from and transverse to a front face of the base unit (Fig. 1, tube nest 8 extends forward from and transverse to a front face of the base, see annotated fig. 1 below), a tube recess defined around a periphery of the tube nest (see annotated Fig. 1 below) and extending rearward of the front face in a direction opposite that of the tube nest (the recess is extending rearward from the front face of the base, opposite the direction of nest 8), and a tube coupled to the oral irrigator handle (Fig. 1 house 5 attached to handle 6; see col. 3, lines 2-5) and stored around the tube nest wherein a portion of the tube is stored within the tube recess (see Fig. 1 tube is wrapped around the tube nest, within the recess).  

    PNG
    media_image1.png
    739
    728
    media_image1.png
    Greyscale

Annotated Fig. 1 of Hommann
Hommann does not disclose a first magnet device positioned within the tube nest; an oral irrigator handle including a second magnet device that interacts with the first magnet device to magnetically couple the oral irrigator handle to the base unit.
However, Hoshino discloses an oral irrigator (Paragraph [0145] Fig. 16, device 200) wherein a first magnet device is positioned within the tube nest (Fig. 4, magnet 111A is positioned within tube nest 34 located on the base); an oral irrigator handle (Fig. 4, handle 101; see paragraph 78) including a second magnet device (Fig. 4, magnet 112A; see paragraph  that interacts with the first magnet device to magnetically couple the oral irrigator handle to the base unit (see Fig. 6 and paragraphs 78 and 86).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the handle and base of the oral irrigator as disclosed by Hommann to each include a magnet as taught by Hoshino in order to more easily and reliably secure the attachment between the oral irrigator and its base via magnetic forces (Hoshino, Paragraph [0025]).
In regard to Claim 2, Hommann as modified by Hoshino discloses the oral irrigator assembly of claim 1, wherein the tube nest defines a cradle configured to at least partially receive the oral irrigator handle therein (Hommann; Fig. 1 depicts nest 8 defining a cradle in which the handle rests; see col. 3, lines 6-7).
In regard to Claim 3, Hommann as modified by Hoshino discloses the oral irrigator assembly of claim 2, wherein the first magnet device is defined as or positioned along an interior surface of the cradle (see Hoshino Paragraph [78] and Fig. 4, Hoshino teaches the magnet 111A is located along the interior surface of the recess that holds the irrigator, as modified, the magnet would be along the interior surface of the recess that defines the cradle for the handle of Hommann).  
In regard to Claim 4, Hommann as modified by Hoshino discloses the oral irrigator assembly of claim 3, wherein the cradle includes a shape complementary to that of the oral irrigator handle (Hommann; Fig. 1 depicts cradle/well within holder 8 and handle 6 are both curved such that the shape of the cradle is complementary to the shape of the handle).
In regard to Claim 6, Hommann as modified by Hoshino discloses the oral irrigator assembly of claim 1, wherein the oral irrigator handle automatically aligns into a correct storage position due to a magnetic engagement of the first magnet device and the second magnet device (Hoshino, Paragraph [0025] discloses the advantage that the user may not have to precisely align the handle to achieve a mounted (i.e. storage) position, as modified, the magnetic connection would align magnet 111A and 112A into the desired positon; see also Fig. 6 of Hoshino).
In regard to Claim 7, Hommann as modified by Hoshino discloses the oral irrigator assembly of claim 1, wherein the tube nest is tapered from the front face of the base unit to a front of the tube nest (see Hommann Fig. 1, the holder 8 tapers in the forward direction).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hommann (US Patent 4,585,415) in view of Hoshino (US PG Pub 20180140400), as applied to claim 3 above, and in further view of Maddocks (US Patent 8199908).
In regard to Claim 5, Hommann as modified by Hoshino discloses the oral irrigator assembly of claim 3, but does not disclose wherein the tube nest includes interior ribs that support the first magnet device along the interior surface of the 4850-7855-6610\22Attorney Docket No. P262236.US.02cradle.
However, Maddocks teaches securing a magnet within a device including interior ribs that support the first magnet device along the interior surface 
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the tube nest disclosed by Hommann as modified by Hoshino with the ribs taught by Maddocks in order secure the magnet taught by Hoshino to the interior surface of the cradle of the tube nest disclosed by Hommann using a known method of interference fitting a magnetic component within the housing of a device (Maddocks; Col. 1, lines 12-16 & Col. 2, lines 42-45).
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hommann (US Patent 4,585,415) in view of Hoshino (US PG Pub 20180140400), as applied to claim 1, further in view of Wagner (US PGPub 2015/0182319) and in further view of Matsui et al. (US 5,430,262).
In regard to Claim 8, Hommann as modified by Hoshino discloses the oral irrigator assembly of claim 1.
 Hommann as modified by Hoshino does not disclose a control assembly comprising; a first element arranged to selectively alter a first operating state of the oral irrigator assembly and a second element arranged to rotate at least partially about the first element to selectively alter a second operating state of the oral irrigator assembly.
However, Wagner further teaches a control system comprising a first element arranged to selectively alter a first operating state of the oral irrigator assembly (Wagner discloses in Paragraph [68] that actuator 40 can be a push activated power button in order to turn the device on and off) and a second element arranged to selectively alter a second operating state of the oral irrigator assembly (Wagner 
Hommann teaches that the device can be driven by an internal motor, as is conventional (see col. 4, lines 6-9). Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the motor disclosed by Hommann with a control system comprising a power button and pressure control, as taught by Hoshino, in order to provide a control to power the oral irrigator (Hommann is silent on how the power is controlled) in order to provide quick and immediate control over the power (Hoshino discloses a single button in Paragraph [0049] dedicated to power requiring only a single push) and to provide a control of the water pressure provided by the irrigator so the user can use it comfortably.
Hommann as modified by Wagner does not disclose the second element arranged to rotate at least partially about the first element to selectively alter a second operating state of the oral irrigator assembly.
However, Matsui discloses a multi-function control (see col. 2, lines 31-35, Matsui discloses a push switch device with a push element and a rotary element) wherein a second element arranged to rotate at least partially about the first element (Fig. 12; see col. 9, lines 46-54; see also col. 10, lines 44-51, rotary element 60 surrounds push button 67, such as a push button and a rotary switch disclosed in Wagner).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the rotary control and push button control taught by Wagner into one multi-functional control wherein the knob portion rotates about the push button portion as taught by Matsui in order to provide a compact and integrate control assembly to control both power and pressure that is lower in assembly cost(see Matsui 
In regard to Claim 9, Hommann as modified by Wagner and Matsui discloses the oral irrigator assembly of claim 8, wherein the first element is a push button operable to turn the oral irrigator assembly on and off (Paragraph [0068] of Wagner discloses the push button is for power); and the second element is a knob operably coupled to a control valve to adjust at least one of a pressure and a volume of a fluid expelled through an oral irrigator handle (Wagner; paragraph 72 disclose the rotary control is for pressure adjustment of the expelled fluid).  
In regard to Claim 10, Hommann as modified by Wagner and Matsui discloses the oral irrigator assembly of claim 9, wherein the knob circumferentially surrounds the push button (Matsui – Fig. 12. Push button 67 centered inside rotary knob 60. This is the configuration the push button of and rotary switch of Wagner would be modified to take).  
In regard to Claim 11, Hommann as modified by Wagner and Matsui discloses the oral irrigator assembly of claim 8, wherein the first element moves axially along an axis about which the second element rotates (Matsui; push button is centered within knob 60 thus the pushing action is acting in the same axis the rotary knob rotates about).  
In regard to Claim 12, Hommann as modified by Wagner and Matsui discloses the oral irrigator assembly of claim 8, wherein at least a portion of the first element extends through the second element (Matsui; Fig. 2 depicts a cross section wherein the push button 67 has an arm extending through the rotary element to interact with electrical functional unit 65).
Claims 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hommann (US Patent 4,585,415) in view of Wagner (US PGPub 2015/0182319) and further in view of Matsui et al. (US 5,430,262).
In regard to Claim 13, Hommann discloses an oral irrigator assembly comprising: a base (Fig. 1, base 12) including a pressure assembly (Col. 4, lines lines 6-9 disclose that a motor may drive the water pump); a fluid reservoir removably coupled to the base (Fig. 1, water container 2; removeably couples to the base; see Fig. 2 and col. 3, lines 30-31); an oral irrigator handle fluidly coupled to the fluid reservoir and the pressure assembly (Fig. 1, oral irrigator handle 6 couples to the assembly and is provided fluid by hose 5; see col. 3, lines 1-5), the oral irrigator handle coupled to the base (See fig. 1, handle 6 rests in cradle 8 on the base (Col. 1, lines 50-60 control knob 16 which selectively controls a pressure range of the expelled fluid).  
Homman does not disclose a control assembly including a push button at least partially surrounded by a rotatable knob, wherein the push button includes a leg offset from a rotational axis of the knob and arranged to extend through a housing of the base and selectively engage a power button to turn the oral irrigator assembly on and off, and wherein the knob is coupled to the pressure assembly to adjust at least one of a pressure and a volume of a fluid expelled through the oral irrigator handle upon movement of the knob.
However, Wagner further teaches a control assembly including a push button arranged to selectively engage a power button to turn the oral irrigator assembly on and off (Wagner discloses in Paragraph [68] that actuator 40 can be a push activated power button in order to turn the device on and off) and a knob coupled to the pressure assembly to adjust at least one of a pressure and a volume of a fluid expelled through the oral irrigator handle upon movement of the knob (Wagner discloses in paragraph [72] that second actuator 42 may be used to vary fluid pressure as it exits the irrigator).
Hommann teaches that the device can be driven by an internal motor, as is conventional (see col. 4, lines 6-9). Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the motor disclosed by Hommann with a control system comprising a power button and pressure control, as taught by Hoshino, in order to provide a control to power the oral irrigator (Hommann is silent on how the power is controlled) in order to provide quick and immediate control over the power (Hoshino discloses a single button in Paragraph [0049] dedicated to power requiring only a single push) and to provide a control of the water pressure provided by the irrigator so the user can use it comfortably.
Hommann as modified by Hoshino does not disclose a push button at least partially surrounded by a knob, wherein the push button includes a leg offset from a rotational axis of the knob and arranged to extend through a housing of the base and selectively engage a power button to turn the oral irrigator assembly on and off.
However, Matsui discloses a multi-function control (see col. 2, lines 31-35, Matsui discloses a push switch device with a push element and a rotary element) wherein a push button (Fig. 12 button 67; see col. 9, lines 46-54) is at least partially surrounded by a knob (Fig. 12, knob 60, see col. 10, lines 44-51)), wherein the push button includes a leg (Fig. 11, leg 67B) offset from a rotational axis of the knob (see Fig. 11, leg is offset from central axis defining axis of rotation of the knob) and arranged to extend through a housing of the base and selectively engage a power button (Fig. 11 depicts a cross section wherein the leg 67B extends through the rotary element and engages button 65; see col. 9, lines 16-21 and 49-52).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the rotary control and push button control taught by Wagner into one multi-functional control wherein the knob portion rotates about the push button portion as taught by Matsui in order to provide a compact and integrate control assembly to control both power and pressure that is lower in assembly cost(see Matsui col. 1, lines 8-13 and 41-55; in modifying the modified Hommann, the multifunctional button would control power and pressure).
In regard to Claim 14, Weiss as modified by Hoshino and Kinoshita discloses the oral irrigator assembly of claim 13, wherein selective movement of the knob adjusts both the pressure and the volume of the fluid expelled through the oral irrigator handle (Wagner discloses paragraph 72 that the knob adjusts the pressure based on the opening of the valve. This is interpreted as also adjusting the volume of the fluid expelled because the wider the opening, the more volume of fluid will be expelled).  
In regard to Claim 15, Hommann as modified by Wagner and Matsui discloses the oral irrigator assembly of claim 13, wherein: the base includes a protrusion extending from a front face thereof (See annotated Fig. 1 of Hommann above, the holder 8 is comprised of a protrusion extending forward from the front face of the base); and a cradle is defined within a front portion of the protrusion to at least partially receive the oral irrigator handle therein (Homman in Fig. 1 shows the holder has a cradle formed within for the handle of the irrigator).
In regard to Claim 18, Hommann as modified by Wagner and Matsui discloses the oral irrigator assembly of claim 15, wherein: the oral irrigator assembly further comprises a tube fluidly connecting the oral irrigator handle to the fluid reservoir and the pressure assembly (Hommann, Fig. 1, oral irrigator handle 6 couples to the assembly and is provided fluid by hose 5; see col. 3, lines 1-5); and 4850-7855-6610\24Attorney Docket No. P262236.US.02the interface between the protrusion and the front face of the base forms a tube recess for at least partial receipt of the tube therein (see annotated Fig. 1 of Hommann above, tube fits partially in recess).  
In regard to Claim 19, Hommann as modified by Wagner and Matsui discloses the oral irrigator assembly of claim 18, wherein the tube wraps about the protrusion when the oral irrigator handle is magnetically coupled to the base (Hommann fig 1 depicts tube wrapped around protruding holder 8, as modified, the holder would be holding the handle magnetically).  
In regard to Claim 20, Hommann as modified by Wagner and Matsui discloses the oral irrigator assembly of claim 19, further comprising a tube routing aperture formed in a bottom portion of the base for at least partial receipt of the tube therein (Hommann Figs 1 and 2 and col. 3, lines 2-5, tube 5 connects to bottom of base 12 to connect to the fluid reservoir).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hommann (US Patent 4,585,415) in view of Wagner (US PGPub 2015/0182319) and further in view of Matsui et al. (US 5,430,262), as applied to claim 15 above, and further in view of Hoshino (US PG Pub 20180140400).
In regard to Claim 16, Hommann as modified by Wagner and Matsui discloses the oral irrigator assembly of claim 15. Hommann, as modified, does not disclose wherein the cradle includes a first magnet device; and the oral irrigator handle includes a second magnet device corresponding with the first magnet device of the cradle to magnetically couple the oral irrigator handle to the cradle at a desired positon.
However, Hoshino discloses an oral irrigator (Paragraph [0145] Fig. 16, device 200) wherein the cradle includes a first magnet device (Fig. 4, magnet 111A is positioned within cradle 34 located on the base); and the oral irrigator handle (Fig. 4, handle 101; see paragraph 78) includes a second magnet device (Fig. 4, magnet 112A; see paragraph 80) corresponding with the first magnet device of the cradle to magnetically couple the oral irrigator handle to the cradle at a desired positon (see Fig. 6 and paragraphs 78 and 86).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the handle and base of the oral irrigator as disclosed by Hommann to each include a magnet as taught by Hoshino in order to more easily and reliably secure the attachment between the oral irrigator and its base via magnetic forces (Hoshino, Paragraph [0025]).
In regard to Claim 17, Weiss as modified by Hoshino discloses the oral irrigator assembly of claim 16, wherein the first and second magnet devices allow the oral irrigator handle to be magnetically coupled to the cradle at any one of a plurality of desired positions relative to the cradle (Hoshino, Paragraph [0025] discloses the advantage that the user may not have to precisely align the handle to achieve a mounted (i.e. storage) position, as modified, the magnetic connection would align magnet 111A and 112A into the desired positon. The handle may be coupled in any one of a plurality of desired positions initially, but then the magnetic .  
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799